MR. COMMISSIONER CALLAWAY
prepared tbe opinion for tbe court.
It appears from tbe record that tbe board of-county commissioners of Broadwater county, at a special meeting held in *364January, 1899, employed George Lambert and another to index tbe records of their county, and ordered the county clerk to give Lambert and associate access to his office and to the records therein. This the county clerk, upon the advice of the county attorney, refused to do. After the adjournment of the board Dumen, its chairman, met Lambert upon the street, and directed him to employ counsel for the purpose of bringing an action' against the county clerk, saying that the county would pay the bill. The board of county commissioners, while in session, never authorized Lambert, or any other person, to employ counsel. Under the direction given; Lambert employed E. A. Oarleton, and Dumen afterwards saw Oarleton concerning it. Application was then made to the district court, in behalf of Lambert, for a writ of mandate to compel the county clerk to give the desired abcess to his.office and records.' The case finally reached the supreme court, where the application of Lambert was denied, on the ground that his contract with the board was void. (State ex rel. Lambert v. Coad, 23 Mont. 131, 57 Pac. 1092.) Thereafter Oarleton presented his account against Eroadwater county, claiming, the sum of $255.50 “for legal services and expenses in the conduct of the cases of Lambert v. Coad and Goad v. Lambert, which cases were tried in the district court of Broadwater county and the supreme court of the state.” During their September, 189’9, session, the board allowed Oarleton one-half of his claim. From this action David T. Williams and other taxpayers of Broadwater county appealed to the district court, which rendered judgment against appellants, and ordered the board to pay Oarleton’s bill as theretofore allowed. From such judgment, and an order denying a motion for a new trial, Williams and others appeal to this court.
From the foregoing facts it will be seen that the board of county commissioners of Broadwater county did not employ, or authorize any one to employ, Carleton.
“Each county must have a board of county commissioners consisting of three members.” (Political Code, Sec. 4210.) “All meetings of the board must be public, and the books, *365records, and accounts must be kept at the office of tbe clerk, open at all times for public inspection, free of charge.” (Id. Sec. 4216.) The board must hold four regular sessions each year, at the county seat. (Id. Sec. 4220.) “If at any time after the adjournment of a regular meeting the business of the county requires a meeting of the board, a special meeting may be ordered by a majority of the board. The order must be entered of record, and five days’ notice thereof must by the clerk be given to each member not joining in the order. The order must specify the business to be transacted, and none other than that specified must be transacted at such special meeting.” (Id. Sec. 4215.)
This board, having supervision over the official conduct of all county, officers, and generally over all county business, is one of considerable dignity and power; and the statutes contemplate that its meetings shall be held and conducted in an orderly and businesslike way. To bind the county by its contracts, it must act as an entity, and within the scope of its authority. Its members may not, discharge its important governmental functions by casual sittings on drygoods boxes, or by accidental meetings on the public streets; and its chairman,, unless lawfully authorized by the board to do some act, or acts, hao no more power than has any other 'member of the board. The statutes do not vest the power of the county in three commissioners acting individaully, but in them as a single board; and the board can act only ivhen legally convened. (Paola & Fall River Railway Co. v. Commissioners, 16 Kan. 302; 7 Am. & Eng. Ency. Law (2d Ed.), 979.) And its minutes should be kept in such manner as to give true and correct information to all inquiring concerning county affairs.
As shown by its minutes, the first and only action ever taken by the board with reference to Garleton’s services was when it ordered a portion of his claim paid.
But, had the contract between Carleton and the board been entered into in a regular manner, yet it was void. The board has power “to direct and control the prosecution and defense *366of all suits to which the county is a party.” (Political Code, Sec. 4230.) If it has power to employ counsel under this statute, which we do not decide, it has none whatever so to do in a case to which the county is not a party. It must not exceed the authority vested in it by Statute. (State ex rel. Lambert v. Coad, 23 Mont. 131, 57 Pac. 1092; Lebcher v. Board of Commissioners of Custer County, 9 Mont. 315, 23 Pac. 713.) It is conceded that Broachvater county was not a party to the actions in which Carleton rendered the services in question.
We are therefore of the opinion that the judgment and order should be reversed, and the cause remanded.
PeR Cueiam:.- — For the reasons given in the foregoing opinion, the judgment and order are reversed, and the cause remanded.